Post-Effective Amendment No. 1 Registration No.333-155396 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO.1 TO FORM S-8 REGISTRATION STATEMENT Under the Securities Act of 1933 ASHLAND INC. (Exact name of registrant as specified in its charter) Kentucky (State or other jurisdiction of incorporation or organization) 20-0865835 (I.R.S. Employer Identification No.) 50 E. RiverCenter Boulevard P.O. Box 391 Covington, KY 41012-0391 (859) 815-3333 (Address, including zip code, and telephone number, including area code, of Registrant's principal executive offices) Ashland Inc. Union Employee Savings Plan (Formerly known as Hercules Incorporated Savings and Investment Plan) (Full title of the Plan) DavidL. Hausrath, Esq. Senior Vice President and General Counsel 50 E. RiverCenter Boulevard P.O. Box 391 Covington, KY 41012-0391 (859) 815-3333 (Name, address and telephone number of agent for service) Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ý Accelerated Filer ¨ Non-Accelerated Filer ¨ (Do not check if a smaller reporting company) Smaller Reporting Company ¨ EXPLANATORY NOTE Effective January 1, 2011, the Hercules Incorporated Savings and Investment Plan was amended to change the name of the plan to the Ashland Inc. Union Employee Savings Plan. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 8.Exhibits. The following Exhibits are filed as part of this Registration Statement. 4.1 Ashland Inc. Union Employee Savings Plan as amended and restated effective January 1, 2011. 24 Power of Attorney. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No.1 to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Covington, Commonwealth of Kentucky, on June 27, 2011. ASHLAND INC. (Registrant) By: /s/ David L. Hausrath Name: David L. Hausrath Title: Senior Vice President and General Counsel Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 1 has been signed below by the following persons in the capacities indicated on June 27, 2011. Signature Title * James J. O’Brien Chairman of the Board and Chief Executive Officer (Principal Executive Officer) /s/ Lamar M. Chambers Lamar M. Chambers Senior Vice President and Chief Financial Officer (Principal Financial Officer) /s/ J. William Heitman J. William Heitman Vice President andController (Principal Accounting Officer) * Roger W. Hale Director * Kathleen Ligocki Director * Vada O. Manager Director Barry W. Perry Director * Mark C. Rohr Director * George A. Schaefer, Jr. Director 3 * Theodore M. Solso Director John F. Turner Director * Michael J. Ward Director *By: /s/ David L. Hausrath David L. Hausrath Attorney-in-Fact 4 EXHIBIT INDEX 4.1 Ashland Inc. Union Employee Savings Plan as amended and restated effective January 1, 2011. 24 Power of Attorney. 5
